       Case 1:19-cr-10080-NMG Document 2023 Filed 08/05/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,

              v.                                 Case No. 19-CR-10080-NMG

 Amy Colburn, et al.,

       Defendants.


     NOTICE OF WITHDRAWAL OF MOTION SEEKING ENTRY OF
          ORDER REQUIRING APPEARANCE OF COUNSEL

      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

      PLEASE TAKE NOTICE THAT Defendant I-Hsin “Joey” Chen hereby

withdraws his motion, requesting an order requiring one of his trial counsel, Jennifer

L. Keller, to appear for trial on January 11, 2022, and continuing thereafter until the

conclusion of the trial in this matter.

      On July 28, 2021, since the filing of the Defendant’s motion, Mrs. Keller

received a court order continuing her prior civil trial from January 3, 2022 to March

28, 2022. The civil trial was scheduled in the California Superior Court, County of

Orange.

      Thus, the trial of this matter of United States v. Colburn et al., Criminal Action

No. 19-10080-NMG, scheduled on January 11, 2022 in the District Court for the

Federal District of Massachusetts, is no longer a conflict in Mrs. Keller’s trial

schedule.

                                          1
      Case 1:19-cr-10080-NMG Document 2023 Filed 08/05/21 Page 2 of 3




     WHEREFORE, Defendant I-Hsin “Joy” Chen hereby withdraws his motion

and Proposed Order.



Dated: August 5, 2021                   Respectfully submitted,

                                        /s/ Reuben Camper Cahn
                                        Reuben Camper Cahn (pro hac vice)
                                        KELLER/ANDERLE LLP
                                        18300 Von Karman Avenue, Suite 930
                                        Irvine, California 92612
                                        Tel. (949) 476-8700
                                        rcahn@kelleranderle.com
                                        Counsel for I-Hsin “Joey” Chen




                                    2
       Case 1:19-cr-10080-NMG Document 2023 Filed 08/05/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      In accordance with Local Rule 5.2(b), I, Reuben Camper Cahn, hereby certify

that on August 5, 2021 this document filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.

                                              /s/ Reuben Camper Cahn
                                              Reuben Camper Cahn




                                          3
